Citation Nr: 0906610	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-38 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether the reduction from 100 percent to 10 percent for 
service-connected prostate cancer was appropriate.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of service-connected prostate cancer.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that reduced the 
Veteran's disability rating from 100 percent to 10 percent 
for prostate cancer, effective September 1, 2007.  As the 
ratings assigned are less than the maximum available rating, 
the claims for increase remain on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105(e) in executing 
the reduction of the disability rating for the service-
connected prostate cancer from 100 percent to 10 percent.

2.  The Veteran completed therapeutic treatment for prostate 
cancer on either June 27, 2006, or July 1, 2006.

3.  There is no medical evidence showing recurrence of 
prostate cancer.  

4.  The residuals of the veteran's prostate cancer are not 
productive of the need to wear absorbent materials which must 
be changed less than two times per day, daytime voiding 
interval of less than one hour, or awakening to void two 
times per night.


CONCLUSIONS OF LAW

1.  The reduction in the rating for prostate cancer to 10 
percent, effective September 1, 2007, was proper.  38 
U.S.C.A. § 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.115a and  4.115b, Diagnostic Code (DC) 7528 (2008).

2.  The criteria for a rating in excess of 10 percent for 
prostate cancer, for the period as of September 1, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7528 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in Rating for Prostate Cancer

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken, and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2008).

In March 2007, the RO notified the Veteran that, based on the 
March 2007 VA examination, it proposed to reduce the 100 
percent rating assigned for his prostate cancer to 0 percent 
based upon the VA examination conducted that month that 
showed there no residuals of the radiation or the prostate 
cancer.  The RO provided the Veteran 60 days to submit 
additional evidence or to request a hearing.  The Veteran 
contacted VA indicating that he did not agree with the 
noncompensable rating for prostate cancer.  In addition to 
the VA examination, the RO obtained additional medical 
evidence regarding the Veteran's treatment for his prostate 
cancer from February 2006 to April 2007.  By rating action 
issued in June 2007, the RO notified the Veteran that it was 
reducing his disability rating for prostate cancer from 100 
percent to 10 percent based upon the evidence of record.  The 
reduction was to be effective September 1, 2007.  Thus, the 
Board finds that the Veteran was properly notified of the 
reduction.  

The record variously shows that the Veteran finished his 
treatment for prostate cancer on June 27, 2006, and July 1, 
2006.  The Board finds that this inconsistency is immaterial, 
because the Veteran underwent a VA examination in March 2007, 
more than six months after completion of his treatment.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  38 C.F.R. § 3.344 
(2008).  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Service 
connection for prostate cancer was granted and rated as 100 
percent disabling effective February 17, 2006.  The RO 
proposed reducing that evaluation in March 2007.  The 100 
percent rating had, therefore, been in effect for a period of 
less than five years, and the provisions of 38 C.F.R. § 3.344 
are inapplicable in this instance.

To warrant a reduction in rating, the evidence must show 
maintained improvement under the ordinary conditions of life, 
and any examinations upon which a reduction is based must be 
full and complete, including a review of the entire record of 
examinations and the medical-industrial history.  38 C.F.R. 
§ 3.344(a) (2008).  The Board finds that improvement was 
demonstrated by the medical evidence that was sufficient to 
establish the current level of disability due to the 
Veteran's prostate cancer.  In addition, there is subsequent 
medical evidence to show that the Veteran continued without 
local recurrence or metastases confirming the basis of the 
reduction.  Bennett v. Brown, 10 Vet. App. 178 (1997) 
(examinations conducted subsequent to the rating decision 
reducing the Veteran's rating for lung cancer confirmed the 
absence of recurrence or metastasis and, therefore, supported 
the change in the rating that had already taken place based 
on residuals).

In making the reduction, the RO relied upon the Veteran's VA 
treatment records in addition to the March 2007 VA 
examination report in establishing a showing of maintained 
improvement.  VA treatment records from September 2005 to 
June 2006 show that the Veteran was undergoing treatment for 
his prostate cancer.  His prostate-specific antigen (PSA) was 
noted as elevated in September 2005.  The Veteran's first PSA 
value was 7.41 and subsequent value was 5.28.  The Veteran 
underwent biopsy in January 2006.  The Veteran was scheduled 
to undergo initiation of neoadjuvant hormone suppression.  

VA examination was conducted in March 2007.  The Veteran 
reported having undergone beam radiation treatment ending on 
July 1, 2006.  The Veteran reported experiencing erectile 
dysfunction and absence of ejaculation.  The Veteran also 
reported awakening three times per night to void.  There were 
no urinary symptoms, urinary leakage, obstructive voiding, 
urinary tract stones, renal dysfunction, or renal failure.  
In summary, the examiner noted a decrease in PSA to the 
levels where malignancy is not generally found. 

VA treatment records from March 2007 to April 2007 show that 
the Veteran's PSA level increased to .21 with follow-up 
requested in three months.  In summary, the examiner stated 
that the prostate cancer was status post radiation therapy.  
No examiner has stated that the Veteran has any current 
malignancy, and the Veteran's PSAs have been within normal 
limits.  

Thus the medical evidence of record clearly shows that, at 
the time of the reduction, the Veteran did not have any 
active malignancy to warrant a 100 percent disability rating 
for his prostate cancer.  Rather, the evidence shows the 
Veteran completed therapy in July 2006, and thereafter, he 
was completely asymptomatic with his PSA having dropped to 
well within normal range.  Thus, a reduction from 100 percent 
was warranted pursuant to the rating criteria which provide 
that malignant neoplasms of the genitourinary system will be 
rated as 100 percent disabling.  Following cessation of 
treatment, the rating of 100 percent will continue for six 
months with a mandatory VA examination at the end of that six 
months.  If there has been no local recurrence or metastasis, 
the disability will be rated on residuals as a voiding 
dysfunction or renal dysfunction, whichever is predominant, 
with any reduction subject to the provisions of 38 C.F.R. 
§ 3.105(e).  38 C.F.R. § 4.115b, DC 7528.  The RO properly 
followed that procedure in this case.

Thus the Board finds that the reduction of the 100 percent 
rating of the Veteran's prostate cancer was appropriate.  The 
preponderance of the evidence is against the veteran's claim 
for restoration of the 100 percent rating or that the 
reduction was improper.  Therefore, that claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The remaining question, therefore, is whether the 10 
percent rating for the residuals of the Veteran's prostate 
cancer is appropriate.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, DC 7528.  Under that code, a 100 
percent rating is assigned while surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedures 
are ongoing.  38 C.F.R. § 4.115b, DC 7528, Note.  Thereafter, 
following the cessation of such therapeutic procedures, the 
rating schedule provides that the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability will be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2008).

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating. Renal 
dysfunction characterized by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating. Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating.  
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.  
38 C.F.R. § 4.115a (2008).

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent rating.  Where such requires the wearing of 
absorbent materials which must be changed two-to-four times 
per day, a 40 percent rating is warranted.  Where such 
requires the wearing of absorbent materials which must be 
changed less than two times per day, a 20 percent rating is 
warranted.  38 C.F.R. § 4.115a (2008).

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  A daytime 
voiding interval between two and three hours, or awakening to 
void two times per night warrants a 10 percent rating.  
38 C.F.R. § 4.115a (2008).

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent rating.  A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one-to-two 
times per year.  38 C.F.R. § 4.115a (2008).

As to the specific question of whether a schedular rating in 
excess of 10 percent should be assigned for the Veteran's 
prostate cancer for the period on and after September 1, 
2007, the Board finds that a higher rating is not warranted.   
The available evidence includes a March 2007 VA examination 
and VA treatment records from March 2007 to April 2007.  The 
VA examination clearly shows that the Veteran's prostate 
cancer is in remission and that he has no problems starting 
urination.  He denied dysuria, hematuria, and incontinence.  
He reported regular bowel movements, without constipation or 
diarrhea.

VA treatment records from March 2007 to April 2007 show that 
nighttime voiding had decreased to one to two times per 
night.  No additional symptoms were reported.  It was also 
noted that the Veteran's PSA level was .21 with follow-up 
requested in three months.  The Veteran reported voiding 
without difficulty.  He stated that he had no erectile 
dysfunction, dysuria, hematuria, or incontinence.  He 
reported regular bowel movements.  His concerns were nocturia 
and seeing blood on toilet paper once after his last rectal 
examination.  The impression was prostate cancer status post 
radiation therapy with neoadjutant hormone suppression.  

The Veteran claims that he voids from four to five times each 
night, continues to have leakage with some pain and wears 
pads.  He states that his PSA is slowly rising.  However, the 
available medical evidence, including VA treatment records 
and VA examination, does not corroborate the Veteran's 
statements and shows that the Veteran did not express these 
same concerns during his treatment to his treatment 
providers.  The findings of the treatment providers do not 
warrant a rating greater than 10 percent because the evidence 
does not show renal dysfunction, urine leakage requiring the 
wearing of absorbent materials or use of an appliance, 
daytime voiding interval of two hours or less, waking to void 
at least three times per night, or urinary retention 
requiring continuous catheterization.  While the Veteran on 
one report was shown to wake one to two times per night, the 
Board finds that does not constitute "at least three times 
per night" as required by the criteria for a higher rating.  
Other reports have not found voiding at least three times per 
night.  Therefore, the Board finds those notations in the 
medical treatment records to be more persuasive and finds 
that a higher rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals of prostate cancer warrant no more 
than a 10 percent rating for the period under consideration.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2007 and October 
2007; rating decisions in March 2007 and June 2007; and a 
statement of the case in November 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The reduction from 100 percent to 10 percent for prostate 
cancer was appropriate, and the appeal for a higher rating is 
denied.

Entitlement to an increased rating in excess of 10 percent 
for prostate cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


